Citation Nr: 0931925	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC 
benefits) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from October 1939 to March 
1945.  He died on November [redacted], 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision, 
which, in part, denied the appellant's claim for DIC 
benefits.  

The issue of entitlement to DIC benefits was remanded by the 
Board in April 2009.  It now returns for appellate review.  

In February 2009, the appellant raised a claim for aid and 
assistance.  It appears that the RO sent her a June 2009 
letter indicating the type of evidence needed to support the 
claim.  As such, the matter is referred back to the RO to 
continue proper adjudication of the claim.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service 
connected for a generalized anxiety disorder, evaluated as 70 
percent disabling, and migraine headaches, evaluated as 10 
percent disabling.  

2. In February 2003, the RO awarded the Veteran total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), effective from 
August 28, 2002.

3. The Veteran was not in receipt of a total disability 
rating for 10 continuous years prior to his death; he was not 
continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1310, 1318, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted in support of this claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). The VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Quartuccio.  In the context of a claim for DIC benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The only notice the appellant received relating to DIC 
benefits under 38 U.S.C.A. § 1318, at the time of the initial 
adjudication, was the December 2005 decision letter denying 
DIC benefits.  This letter is insufficient to establish 
compliance with the VCAA.  It also did not provide the 
appellant with notice as to the evidence necessary to satisfy 
all the elements of a claim for DIC benefits.  Failure to 
provide pre-adjudicative notice of any of the notice elements 
is presumed to create prejudicial error.   Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the appellant.  
Id. at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  On the first 
element of Hupp notice, the appellant's March 2007 statement 
provides that she was aware of the Veteran's service-
connected disabilities.  The Board concludes that the 
appellant had actual knowledge of the disabilities which were 
service connected during the Veteran's lifetime.  See 
Quartuccio, supra.  

In May 2009, the RO subsequently provided the Appellant with 
an explanation of the evidence and information required to 
substantiate a DIC claim based on both a service-connected 
disability and a condition not yet service connected.  The 
second and third elements of Hupp notice are satisfied.  
Although this notice was not received prior to the initial 
adjudication of the appellant's claim, the Board finds that 
it has not prejudiced her.  She was provided sufficient 
notice in May 2009, given time to submit additional evidence 
and argument, and she responded that she had no further 
evidence to submit.  The claim was then readjudicated and a 
supplemental statement of the case (SSOC) was issued in June 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody.  In 
the present case, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's death certificate has been 
procured, as have post-service private and VA medical 
records.  

The Veteran submitted a VA Financial Status Report in May 
1989, which indicated that he received benefits from the 
Social Security Administration.  The record is silent as to 
whether the Veteran received these benefits for retirement 
income or disability income, and the appellant has not 
indicated that they are relevant to this claim.  Association 
of the Veteran's SSA records with the claims file is not 
warranted.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); 
see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) 
(noting that the Secretary has a duty to assist in obtaining 
relevant and adequately identified records).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Entitlement to DIC Benefits

The law provides that DIC benefits are payable to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death were service-connected, when the veteran's 
death was not caused by his own willful misconduct, and at 
the time of his death, he was in receipt of or was entitled 
to receive compensation for service-connected disability that 
was (i) continuously rated totally disabling by VA for a 
period of 10 or more years immediately preceding death or 
(ii) rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or (iii) rated by the VA as 
totally disabling for a continuous period of not less than 1 
year immediately preceding death, if the veteran was a former 
prisoner of war (POW) who died after September 30, 1999.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

 "Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
would have received total disability compensation at the time 
of death for a service-connected disability rated totally 
disabling (i) for a 10-year period or (ii) continuously since 
the veteran's release from active duty and for at least five 
years immediately preceding death but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim.  38 C.F.R. § 3.22(b)(1) (2008).

Prior to his death the Veteran was service connected for a 
generalized anxiety disorder, evaluated as 70 percent 
disabling, and migraine headaches, evaluated as 10 percent 
disabling.  His combined disability rating was 70 percent, 
effective August 28, 2002.  The February 2003 decision also 
granted TDIU, effective August 28, 2002.  The Veteran he did 
not initiate an appeal within one year of this decision and 
it became final.  
 
The Veteran's total disability rating was in effect for a 
continuous period of less than 10 years prior to his death in 
November [redacted], 2005.  The record does not show, and the 
appellant does not allege, that the Veteran was continuously 
rated as totally disabled since his release from active duty 
in 1939, or that he was a former POW. Nor has the appellant 
identified or submitted additional, previously unconsidered 
service department records that would provide a basis for 
reopening a previously decided claim.  The only way the 
appellant can prevail on her claim is to demonstrate the 
Veteran was entitled to TDIU or a total disability rating for 
a continuous period of at least 10 years immediately 
preceding his death based on CUE. 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. CT. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  To establish CUE, a claimant must 
show either that the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
 
In the present case, the Board finds that the evidence of 
record at the time of the RO's February 2003 decision does 
not clearly and unmistakably establish that the Veteran was 
entitled to TDIU as of November 12, 1995, or that he was 
otherwise entitled to receive a total disability rating for a 
continuous period of at least 10 years immediately preceding 
his death.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).  Post-service records 
indicate that the Veteran intermittently sought treatment for 
his psychiatric problems from his service discharge in 1945.  
He was initially service connected for anxiety neurosis, 
evaluated as 50 percent disabling at discharge, which was 
reduced to 10 percent disabling in October 1946.  This 
service connected anxiety disorder was increased to 30 
percent in October 1961 and to 100 percent in November 1969 
to December 31, 1969 for his temporary hospitalization for 
his service connected disability.  He was then evaluated at a 
30 percent rating from January 1, 1970 to August 28, 2002.  
The record indicates that the Veteran held an assortment of 
jobs from the time of his discharge to his retirement in 
1980.  With the exception of the time during his 
hospitalization in 1961 and shortly thereafter, the record 
indicates that the Veteran consistently reported being 
employed.  At no time prior to his August 2002 claim for TDIU 
did the Veteran allege that he was permanently disabled or 
that his service connected anxiety disorder precluded him 
from maintaining gainful employment.  Further, there is no 
indication that his retirement was due to his service 
connected disabilities.  

Additional evidence of record as of the February 2003 
decision included a February 2003 VA mental health 
examination which indicated that the Veteran had been retired 
for twenty years from his job in the coalmines.  The examiner 
noted that he held a variety of semi-skilled jobs, including 
crane operator, which were untenable due to his anxiety 
disorder.  A separate February 2003 VA examination provided 
that the Veteran retired in 1980 and that his migraine 
disability was aggravated by light and noise, occurred daily, 
and lasted for hours upon onset.  It is from this evidence 
that the RO granted the Veteran's TDIU claim.  

The Board cannot conclude that the record before the RO in 
2003 clearly and unmistakably (i.e., undebatably) established 
that he was entitled to TDIU at least as early as November 
11, 1995.  Accordingly, and because the appellant has not 
advanced any specific arguments to otherwise demonstrate that 
the Veteran was manifestly entitled to receive a total 
disability rating on or before November 11, 1995, her claim 
for DIC under 38 U.S.C.A. § 1318 must be denied. 
 

ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


